Citation Nr: 1430504	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to October 1957.

This matter came to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2010 and October 2013 for further development.  

In the most recent remand, the Board remanded the new and material evidence claim of service connection for lumbar fibromyositis with arthritis of the spine pursuant to Manlincon v. West, 12, Vet. App. 238 (1999).  Following issuance of a March 2014 statement of the case, neither the Veteran nor his representative have perfected appeal to date.  Thus, the issue is not before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Service connection is in effect for cervical disc disease with history of myositis (10 percent from November 3, 1997 and 40 percent from April 11, 2000); and pharyngo-tonsillitis (0 percent from September 15, 1959 and 10 percent from May 18, 2013).  Overall, the Veteran has a combined service-connected disability rating of 50 percent.  See 38 C.F.R. § 4.25.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has not been met.  However, the Board must still consider whether the veteran is unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

The evidence suggests that he may be entitled to a grant of a TDIU on an extraschedular basis.

In a July 2012 evaluation, Dr. J.K.S. noted a work history that included administrator and manager of a cafeteria, and manager at a K-Mart.  He noted severe neck pain and severely restricted cervical range of motion.  Dr. J.K.S. opined that the Veteran is not physically capable of securing or performing a gainful occupation as a result of his service-connected neck condition since January 2003. 

On VA examination in May 2013, the examiner found that the Veteran's cervical spine impacted the Veteran's ability to work.  She noted that the Veteran would not be able to sustain a job that requires range of motion of the neck.  Additionally, the neck pain would affect his concentration.  She further noted that the Veteran was on narcotics and should avoid jobs requiring concentration such as driving and using heavy machinery.  She added that the Veteran should also avoid jobs requiring use of his cervical spine.  The examiner found that with his pain, the Veteran would have difficulty obtaining gainful employment consistent with his education and occupational experience.  The examiner noted limited range of motion of the neck and weakness in the upper extremities secondary to cervical pain.

In a June 2013 Vocational Assessment, P.C. Ph.D., opined that the Veteran is unable to work due to physical limitations and pain.  He noted severely restricted cervical range of motion.  He found that with the Veteran's physical limitations, he cannot sit to perform work which would require holding the neck in a fixed position such as computer/clerical work, and was limited in lifting and carrying.  In addition, there was the inability to perform work that would require looking side to side, and sitting, standing or walking while holding the neck in an upright sustained basis without the need to alternate position on a frequent basis or lie down several times a day to relieve neck pain.  Further, he noted that sedentary work would require use of the cervical spine.  Thus, with sustained concentration due to chronic pain and the need for pain medication, he opined that it is unlikely that the Veteran would be able to maintain the required pace and production standards of even sedentary employment. 

The Board is precluded from awarding TDIU on an extraschedular basis on the first instance and must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board remands the appeal so that the claim can be referred to the Director.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claim to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



